Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This is in response to the Applicant’s arguments, and amendments filed on February 15, 2022, in which claims 1, 6-7, 11-12, 17-18, 21, 25 have been amended, claims 26-30 have been added, and claims 2-5 and 13-16 have been canceled. Claims 1, 6-12, and 17-30 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-12, and 17-30  are rejected under 35 U.S.C. 103 as being unpatentable over Landdais et al. (US 2020/0007632) in view of Landais (US 2021/0306211).
Regarding claim 1, Landais (632) teaches a method of operation of a Network Function, NF, in a core network of cellular communication, comprising: sending, to a NF service producer, a request message to invoke a NF service provided by the NF service producer to create a resource in the NF service producer, which request message comprises a consumer ID of the NF service consumer (i.e., sending, to the network 101 may send an HTTP POST request to a SMF 102. The HTTP POST request may include: “{apiRoot}/nsmf-eventexposure/v1/subscriptions/” as Resource URI, and a Nsmf_EventExposure data structure as the request body [0029], [0032]-[0035], [0040]-[0041]).
Landais (632) fails to specifically teach and information that indicates a time at which the NF service consumer last performed recovery.
However, the preceding limitation is known in the art of communications. Landais (211) teaches a A NF Service Producer (such as an SMF, for example) may register a new recoveryTime attribute in its NF (or NF service) instance profile in the NRF, if restarts of the NF (or NF Service) results in losing contexts, set to the time at which the NF (or NF Service) (re)started. The NRF then notifies the change of the recoveryTime to subscribed NFs using the existing NFStatusNotify service operation. In some such example implementations, NF(B) 704 (or an OAM) registers NF(B) 704 Profile to the NRF 706. The NF(B) 704 Profile may include the recoveryTime attribute, if a restart of NF(B) 704 results in losing contexts ([0038]-[0039], [0055]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Landais (211) within the system Landais(632) in order to determine when to trigger appropriate action for releasing local resources base NF recovery time.
110 occurred, the SMF 110 may further communicate with the AMF 108 and/or the subscribed NFs (as shown as message 308) to provide a timestamp attribute indicating the time at which a given resource became associated with the SMF 110 [0068]).
Regarding claim 7, Landais (632) in view of Landais (211) teaches all the limitations above. Landais (632) further teaches the information comprised address information to contact a unit of the NF service consumer ([0084])
Regarding claim 8, Landais (632) in view of Landais (211) teaches all the limitations above. Landais (632) further teaches the address information comprises an Internet Protocol, IP, address or a Uniform Resource Indicator, URI ([0036]-[0037]).
Regarding claim 9, Landais (632) in view of Landais (211) teaches all the limitations above. Landais (211) further teaches wherein the recovery is a restart of the NF service producer (i.e.,  enable AMFs (and, more generally, other NFs) to be notified by an NRF about a restart of an SMF instance and/or a restart of an SMF service instance (and, for example, about a restart of other NF service producers) by causing an NF service producer [0031]) in order to trigger action to recover service.
Regarding claim 10, Landais (632) in view of Landais (211) teaches all the limitations above. Landais (211) further teaches performing a restart of the NF service consumer; and sending, to the NF service producer, a second message comprising 
Regarding claim 11, Landais (632) teaches a network node implemented in a Network Function, NF, service consumer for a core network of cellular communication, comprising: a network interface, and processing circuitry associated with the network interface, the processing interface configured to cause the network node to implement the NF service consumer ([0058], [0069]) wherein the NF service consumer is adapted to send, to a NF service producer, a request message to invoke a NF service provided by the NF service producer to create a resource in the NF service producer, which request message comprises a consumer ID of the NF service consumer (i.e., sending, to the network function service producer, subscription information including a name of a consumer service to allow the network function service producer to discover a corresponding network function service from an alternative network function instance within a network function set [0004], the NF service consumer 101 may send an HTTP POST request to a SMF 102. The HTTP POST request may include: “{apiRoot}/nsmf-eventexposure/v1/subscriptions/” as Resource URI, and a Nsmf_EventExposure data structure as the request body [0029], [0032]-[0035], [0040]-[0041]).
Landais (632) fails to specifically teach and information that indicates a time at which the NF service consumer last performed recovery.
.
Regarding claim 12, Landais (632) teaches a method of operation a Network Function, NF, service producer in a core network of cellular communication, comprising: receiving, to a NF service consumer, a request message to invoke a NF service provided by the NF service producer to create a resource in the NF service producer, which request message comprises a consumer ID of the NF service consumer (i.e., receiving, by the network function service producer, subscription information including a name of a consumer service of the network function service consumer that subscribes to notifications of the network function service producer [0008], the NF service consumer 101 may send an HTTP POST request to a SMF 102. The HTTP POST request may include: “{apiRoot}/nsmf-eventexposure/v1/subscriptions/” as Resource 
Landais (632) fails to specifically teach and information that indicates a time at which the NF service consumer last performed recovery.
However, the preceding limitation is known in the art of communications. Landais (211) teaches a A NF Service Producer (such as an SMF, for example) may register a new recoveryTime attribute in its NF (or NF service) instance profile in the NRF, if restarts of the NF (or NF Service) results in losing contexts, set to the time at which the NF (or NF Service) (re)started. The NRF then notifies the change of the recoveryTime to subscribed NFs using the existing NFStatusNotify service operation. In some such example implementations, NF(B) 704 (or an OAM) registers NF(B) 704 Profile to the NRF 706. The NF(B) 704 Profile may include the recoveryTime attribute, if a restart of NF(B) 704 results in losing contexts ([0038]-[0039], [0055]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Landais (211) within the system Landais(632) in order to determine when to trigger appropriate action for releasing local resources base NF recovery time.
Regarding claim 17, Landais (632) in view of Landais (211) teaches all the limitations above. Landais (611) further teaches the information that indicates a time at which the NF service consumer last performed a recovery is a timestamp (i.e., the subscribed NFs have received the “recoveryTime” attribute and/or another indication of the time at which the relevant failure, restart, and/or other change in status of the 110 occurred, the SMF 110 may further communicate with the AMF 108 and/or the subscribed NFs (as shown as message 308) to provide a timestamp attribute indicating the time at which a given resource became associated with the SMF 110 [0068]).
Regarding claim 18, Landais (632) in view of Landais (211) teaches all the limitations above. Landais (632) further teaches the information comprised address information to contact a unit of the NF service consumer ([0084])
Regarding claim 19, Landais (632) in view of Landais (211) teaches all the limitations above. Landais (632) further teaches the address information comprises an Internet Protocol, IP, address or a Uniform Resource Indicator, URI ([0036]-[0037]).
Regarding claim 20, Landais (632) in view of Landais (211) teaches all the limitations above. Landais (211) further teaches wherein the recovery is a restart of the NF service producer (i.e.,  enable AMFs (and, more generally, other NFs) to be notified by an NRF about a restart of an SMF instance and/or a restart of an SMF service instance (and, for example, about a restart of other NF service producers) by causing an NF service producer [0031]) in order to trigger action to recover service.
Regarding claim 21, Landais (632) in view of Landais (211) teaches all the limitations above. Landais (211) further teaches receiving, from the NF service consumer, a second message comprising second information that indicates a time at which the NF service consumer last performed a recovery ([0055], [0065]); and detecting that the NF service consumer has restarted based on a comparison of the information and the second information ([0055], [0065]). 
Regarding claim 22, Landais (632) in view of Landais (211) teaches all the limitations above. Landais (211) further teaches wherein the information comprises a 
Regarding claim 23, Landais (632) in view of Landais (211) teaches all the limitations above. Landais (211) further teaches performing one or more actions upon detecting that the NF service consumer has performed a restart ([0031], [0055]).
Regarding claim 24, Landais (632) in view of Landais (211) teaches all the limitations above. Landais (211) further teaches wherein the one or more actions comprise one or more restoration and/or clean-up actions (i.e., Upon receiving the indication that the NF Status of NF(B) 504 is SUSPENDED, NF(A) 502 and/or any other relevant NFs may trigger appropriate restoration and/or clean-up actions to address the impact of the change in status of NF(B) 504 [0077]).
Regarding claim 25, Landais (632) teaches a network node implemented in a Network Function, NF, service producer for a core network of cellular communication, comprising: a network interface, and processing circuitry associated with the network interface, the processing interface configured to cause the network node to implement the NF service produce	r ([0058], [0069]) wherein the NF service producer is adapted to receive, to a NF service consumer, a request message to invoke a NF service provided by the NF service producer to create a resource in the NF service producer, which request message comprises a consumer ID of the NF service consumer (i.e., receiving, by the network function service producer, subscription information including a name of a consumer service of the network function service 101 may send an HTTP POST request to a SMF 102. The HTTP POST request may include: “{apiRoot}/nsmf-eventexposure/v1/subscriptions/” as Resource URI, and a Nsmf_EventExposure data structure as the request body [0029], [0032]-[0035], [0040]-[0041]).
Landais (632) fails to specifically teach and information that indicates a time at which the NF service consumer last performed recovery.
However, the preceding limitation is known in the art of communications. Landais (211) teaches a A NF Service Producer (such as an SMF, for example) may register a new recoveryTime attribute in its NF (or NF service) instance profile in the NRF, if restarts of the NF (or NF Service) results in losing contexts, set to the time at which the NF (or NF Service) (re)started. The NRF then notifies the change of the recoveryTime to subscribed NFs using the existing NFStatusNotify service operation. In some such example implementations, NF(B) 704 (or an OAM) registers NF(B) 704 Profile to the NRF 706. The NF(B) 704 Profile may include the recoveryTime attribute, if a restart of NF(B) 704 results in losing contexts ([0038]-[0039], [0055]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Landais (211) within the system Landais(632) in order to determine when to trigger appropriate action for releasing local resources base NF recovery time.

Regarding claim 27, Landais (632) in view of Landais (211) teaches all the limitations above. Landais (632) further teaches the information that indicates the time at which the NF service consumer last performed the recovery is a start time indicating the start time of the NF service consumer ([0035], [0043], [0043]).
Regarding claim 28, Landais (632) in view of Landais (211) teaches all the limitations above. Landais (632) further teaches the NF service producer stores the received consumer ID and the recovery timestamp and associated them with the created resource when the resource creation was successful ([0035], [0043], [0043]).
Regarding claim 29, Landais (632) in view of Landais (211) teaches all the limitations above. Landais (632) further teaches sending to the NF service consumer, a response indicating that the resource creation was successful ([0035], [0043], [0043]).
Regarding claim 30, Landais (632) in view of Landais (211) teaches all the limitations above. Landais (632) further teaches the information that indicates the time at which the NF service consumer last performed the recovery is a start time indicating the start time of the NF service consumer([0035], [0043], [0043]).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 6-12, and 17-30  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,862,770. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the application are broader than the claims of US Patent. (see claims comparison below).
US Application 17/100,414
US Pat. 10,862,770
1. A method of operation of a Network Function, NF, service consumer in a core network of a cellular communications system, comprising: sending, to an NF service producer, a request message to invokes a NF service of the NF service producer to create a resource in the NF service producer which request the message comprises a consumer ID of the 


2. The method of claim 1 wherein the first information that indicates the time at which the NF service consumer last performed the recovery is a timestamp.
7. The method of claim 1 wherein the information comprised in the message further comprises information that indicates a time at which the NF service consumer last performed a recovery and address information to contact the unit of the NF service consumer
3. The method of claim 1 wherein the first information comprised in the first request message further comprises address information to contact a unit of the NF service consumer.
8. The method of claim 7 wherein the address information comprises an Internet Protocol, IP, address or a Uniform Resource Indicator, URI
  4. The method of claim 3 wherein the address information comprises an Internet Protocol, IP, address or a Uniform Resource Indicator, URI.
9. The method of claim 1 wherein the recovery is a restart of the NF service producer.
14. The method of claim 9 wherein the recovery is the restart of the NF service producer.

1. performing a restart of the NF service consumer; and then sending, to the NF service producer, a second request message .., which second request message comprises the Consumer ID and second information that indicates a time at which the restart was performed, which new time is newer than the time indicated by the first request message.
claims 11-12 and 17-30
Claims 8-20


Claims 11-25 includes the same subject as claims 8-20 of the US patent.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Response to Arguments
Applicant’s arguments with respect to claims 1, 6-12, and 17-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643